Citation Nr: 0121174	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  96-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for the veteran's service-connected spasmodic dysphonia, 
currently rated as 10 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for the veteran's service-connected adjustment disorder with 
anxious mood, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1989 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for spasmodic dysphonia and adjustment disorder with anxious 
mood, and assigned a 10 percent rating for each disability 
effective from April 26, 1995.  In May 1998, the Board 
remanded the case to ensure that all relevant medical records 
were in the file and to obtain medical and psychological 
examinations.


FINDINGS OF FACT

1.  The veteran's service-connected spasmodic dysphonia is 
manifested by hoarseness, but without thickening or nodules 
of the vocal cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  

2.  The veteran's service-connected adjustment disorder with 
anxious mood is manifested by anxiety and a depressed mood 
resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected spasmodic dysphonia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. Part 4, including § 4.7 and Code 8299-6516 (2000).

2.  The criteria for entitlement to assignment of a 
disability evaluation of 30 percent, but no higher, for the 
veteran's service-connected adjustment disorder with anxious 
mood have been met effective April 26, 1995.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7 and Code 9499-9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report, as well as older VA 
examinations reports, VA outpatient records, and private 
medical records and opinions.  Significantly, no additional 
pertinent evidence has been identified by the veteran.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.  

Further, the veteran and her representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to greater disability 
ratings for spasmodic dysphonia and adjustment disorder.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and other communications 
have informed the veteran and her representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of her service-connected disabilities warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected spasmodic dysphonia has been 
rated by the RO under the provisions of Diagnostic Codes 
8299-6516.  Code 8299 reflects a rating for an unlisted 
neurological disease; this reflects the neurological origin 
of the spasmodic dysphonia.  The criteria of Code 6516 were 
used to rate the disability.  38 C.F.R. § 4.27.  Code 6516 
provides that laryngitis, chronic, will be rated as follows:  
where there is hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy, a 30 percent rating is assigned; with 
hoarseness, with inflammation of cords or mucous membrane, a 
10 percent rating is warranted.  38 C.F.R. § 4.97, Diagnostic 
Code 6516.

The RO rated the veteran's adjustment disorder with anxious 
mood under Diagnostic Codes 9499-9400.  Mental disorders are 
rated under the following criteria: total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrants a 100 percent rating.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is assigned a 70 percent 
disability rating.

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment or 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is assigned.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants 
assignment of a 30 percent rating.

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
merits a 10 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Codes 9499-9400.

In October 1994, during a Persian Gulf Registry examination, 
speaking difficulty related to shortness of breath was 
observed.  The examiner stated that the veteran spoke 
quickly, ran words together, and had to restart sentences.  
This resulted in difficulty being understood.  Anxiety 
symptoms such as hyperventilation, muscular chest pains, and 
insomnia were also noted.  

VA outpatient records indicate that the veteran was diagnosed 
with spasmodic dysphonia in April 1995.  Her voice would 
suddenly catch; it was not fading.  The problem became worse 
with anxiety, but was present even when the veteran was 
relaxed.  The veteran spoke at a fast rate, at an elevated 
volume, and the speech had a moderate to severe harsh, 
strained quality.  During a one minute speech, 9 voice breaks 
were noted.  Laughter also sounded strained.  In May 1995, 
the speech pathologist opined in several letters that the 
veteran's spasmodic dysphonia caused her voice to break and 
have a strained-strangled quality.  

A VA examination was conducted in July 1995.  The veteran 
complained that her voice began "breaking" during her 
pregnancy, and the dysphonia continued.  She reported that 
she began receiving Botulinum injections to relieve the 
tension in the vocal cords.  After an injection, she reported 
speaking in a whisper for 5 weeks, then having the dysphonia 
return after 3 months or so.  The veteran was oriented and 
responsive.  She spoke rapidly and with moderate distraction.  
A Global Assessment of Functioning (GAF) score of 80 was 
assigned.

In March 1996, a VA examination was performed.  The veteran 
described her speech impairment as "words broken" and 
"speaking in syllables."  She had received several 
Botulinum injections, after which she had lost her voice for 
short periods, but with overall improvement in speech.  The 
veteran displayed mild anxiety at the examination.  The 
veteran was hoarse.  Spasmodic dysphonia was provisionally 
diagnosed, pending a magnetic resonance image (MRI) and 
physical examination of the vocal cords to eliminate any 
structural causes.  A May 1996 MRI was normal, and an April 
1996 examination showed no abnormality of the speech 
mechanisms.  The special consultation in April 1996 to rule 
out a vocal cord lesion did not result in a diagnosis of any 
abnormal growth.  The impression was history of spasmodic 
dysphonia (a neuromuscular disorder). 

The veteran and her husband testified at a personal hearing 
before the RO in August 1996.  The veteran stated that her 
speech problems began during her pregnancy, after service in 
the Persian Gulf.  Testimony was to the effect that her 
husband had to make phone calls and conduct business for her.  
It was also reported that the speech problems contributed to 
marital difficulties, depression, and insomnia.  Her husband 
additionally indicated that she was anxious and "fidgety."  
In February 1997, her testimony was substantially similar.  
She testified she drove a truck on base, tried to avoid 
having to communicate with people, and was depressed.

In February 1997, the veteran's coworkers and supervisor 
submitted statements in support of the veteran's claims.  
They stated that while the veteran worked hard and 
accomplished her tasks as a truck driver satisfactorily, her 
efficiency was decreased because she needed others to 
interpret her spoken word in phone calls or conversations.  
She also had to repeat herself to be understood.  Other 
employees noted that her voice pitch would change as the 
injections wore off, and that her voice would break and 
become shaky.  They also observed her to be anxious and even 
depressed because of her speech problems.

On VA psychological examination in November 1998, it was 
noted that because of the veteran's voice problems, she 
isolated herself from groups of people and avoided certain 
jobs.  It was also reported that she was afraid of not being 
heard because she could not shout in an emergency.  Marital 
difficulties were also reported as a result of her anxiety, 
fear, and concerns about the future.  The examiner noted 
difficulty in understanding the veteran at times due to her 
difficulty in forming words.  The voice was "raspy" and 
"irritating to listen to."  Her mood was somewhat 
depressed, and she was anxious and restless.  A moderately 
severe anxiety disorder with generalized anxiety, panic 
attacks was diagnosed; this disorder interfered with her 
occupational and social actions.  A GAF score of 60 was 
assigned.  

The veteran also underwent VA neurological examination in 
November 1998.  The veteran reported that she suffered from 
fragmented speech and underwent injections every 3 to 6 
months.  She also reported that anxiety and stress increased 
the episodes of fragmented speech.  She further reported that 
she had undergone examination of her larynx and did not have 
nodes, polyps or other laryngeal disorders.  A VA examination 
of the larynx was also conducted in November 1998.  It was 
reported that the veteran had a husky, squeaky voice.  

In April and June 1999, a licensed social worker who had been 
supervising marriage counseling opined that many of the 
marital problems arose from "a mood disorder associated with 
her...spasmodic dysphonia."  It was reported that depression, 
anxiety, and suspiciousness interfered with both social and 
occupational aspects of her life.  Progress notes from 
treatment were also included.

The above-referenced evidence clearly shows continuing 
impairment due to the veteran's spasmodic dysphonia.  She 
receives Botulinum injections every 3 to 6 months, and it 
appears that she suffers periods of breathy or whispered 
speech following such treatment.

While the degree of impairment appears to be dependent on 
treatment, the overall evidence reasonably supports a finding 
that she is essentially hoarse on a daily basis.  However, 
such hoarseness is contemplated by the current 10 percent 
rating under Code 6515.  In order to assign the next higher 
rating of 30 percent, this Code requires evidence of not only 
hoarseness, but also thickening or nodules of the vocal 
cords, polyps, submucous infiltration or pre-malignant 
changes.  None of these are demonstrated in the present case.  
The Board also finds that a rating cannot be assigned under 
Code 6519 since a constant inability to speak above a whisper 
has not been shown.  In sum, the Board therefore finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent at this time.  

However, with regard to the veteran's service-connected 
adjustment disorder with anxious mood, the Board finds that 
there is evidence to support assignment of a 30 percent 
disability rating.  The doctors are in agreement that the 
veteran's spasmodic dysphonia has affected her occupational 
and social functioning.  She has undergone marriage 
counseling, although she admits that not all marital 
difficulties are due to her speech impairment.  Importantly, 
there has been a demonstrable effect upon her occupational 
functioning.  Her supervisors and coworkers have documented 
how, while she can work as a truck driver, she must have 
someone to interpret or explain things for her.  
Independently, the examining doctors have agreed.  The speech 
impairment has caused a decrease in work efficiency and 
ability to perform some tasks, such as training new employees 
or speaking on the phone.  There is clear evidence of anxiety 
and depressed moods, and the evidence shows occupational and 
social impairment which can best be described as an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  A 30 
percent rating under 38 C.F.R. § 4.130 is therefore 
warranted.  Moreover, after reviewing the totality of the 
evidence, the Board believes that such 30 percent rating is 
warranted during the entire period covered by this appeal.  

However, the clear preponderance of the evidence is against a 
finding that the criteria for the next higher rating of 50 
percent have been met.  With regard to the rating criteria, 
the claims file does not include persuasive evidence that the 
veteran exhibits flattened affect, or circumstantial, 
circumlocutory or stereotyped speech.  Examination in 
November 1998 showed that her affect was appropriate, and no 
problems with speech were reported other than references to 
the mechanical part of her voice.  There was no impairment of 
memory, judgment or abstract thinking.  Her mood was 
described as somewhat depressed and she was anxious and 
restless, but such symptomatology is contemplated by a 30 
percent rating.  

The Board also notes that the reported GAF scores do not 
support more than a 30 percent rating.  The Global Assessment 
of Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 51-60 score indicates 
"moderate symptoms . . . OR any moderate difficulty in 
social, occupational, or school functioning . . . ." A 71-80 
rating indicates "If symptoms are present, they are 
transient and expectable reactions to psychosocial 
stressors...; no more than slight impairment in social, 
occupational, or school functioning."  The reported scores 
of 60 to 80 suggest no more than moderate impairment of 
functioning.  

Conclusion

In reviewing the present case, the Board has also considered 
the potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that application of the regular rating schedule 
standards is impractical.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Finally, the Board has been unable to find a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise allow a more favorable decision than rendered 
herein.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to assignment of a disability in excess of 10 
percent for spasmodic dysphonia is not warranted.  To this 
extent, the appeal is denied.

Entitlement to assignment of a disability rating of 30 
percent is warranted effective April 26, 1995, for adjustment 
disorder with anxious mood.  To this extent, the appeal is 
granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

